DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 1, “wherein each of said pair of supports of said upper support fork” is recited. It is unclear whether applicant intended to refer to the single pair of supports introduced in claim 1, or if applicant instead intended to refer to the first support, the second support, and the pair of supports. For the purposes of examination, this statement will be interpreted to read “wherein the said pair of supports of said upper fork”. 
In claim 16, lines 2-3, “said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate” is recited. This limitation has already been recited in claim 14, lines 13-15. It is unclear whether applicant intended to recite additional distal and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglaza et al. (US 20090281628 A1) (hereon referred to as Oglaza).
Regarding claim 1, Oglaza teaches an implant for restoring height of a vertebral body (see Figs. 2A and 2B), said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate (6a) and a lower plate (6b) arranged parallel to one another and respectively forming upper and lower loadbearing surfaces for the vertebral body; 
a distal end portion (see labelled diagram of Fig. 2B below) and a proximal end portion (see labelled diagram of Fig. 2B below) positioned opposite said upper and lower plates; 
a first support (13A) disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate; 

an upper support fork (see labelled diagram of Fig. 2B below) positioned between said upper and lower plates and comprising a distal end coupled to said upper plate and a pair of supports (12A and 12B) coupled to said proximal end portion.  

    PNG
    media_image1.png
    357
    435
    media_image1.png
    Greyscale

Regarding claim 3, Oglaza teaches the implant of claim 1, further comprising a lower support fork (see labelled diagram of Fig. 2B above) positioned between said upper (6a) and lower plates (6b) and comprising a proximal end coupled to said lower plate, and a pair of supports (15A and 15B) of said lower support fork coupled to said distal end portion.  
Regarding claim 5, Oglaza teaches the implant of claim 1, wherein the said pair of supports of said upper support fork comprises material webs comprising reduced thickness portions configured to plastically deform as said implant is deployed within the vertebral body (see Para. [0090]).  
Regarding claim 6, Oglaza teaches the implant of claim 1, wherein said upper plate, said lower plate, said proximal end portion, said distal end portion, said first support, said second support, and said upper support fork are formed through additive manufacturing. Note that this is a product by process limitation, wherein the process is not inventive and therefore non-limiting.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Regarding claim 7, Oglaza teaches an implant for restoring height of a vertebral body, said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate (6a) and a lower plate (6b) respectively forming upper and lower loadbearing surfaces for the vertebral body, wherein each of said upper and lower plates are substantially parallel to a longitudinal axis of said implant that extends in a proximal-to-distal direction (see Fig. 2B); 
a distal end portion (see labelled diagram of Fig. 2B above) and a proximal end portion (see labelled diagram of Fig. 2B above) positioned opposite said upper and lower plates and each defining coaxial bores;  
opposing lateral pairs of supports (see supports 12-15 A and B) disposed between said upper and lower plates and spaced apart from one another on opposing sides of a plane extending through said upper and lower plates and extending through the longitudinal axis in the proximal-to-distal direction (see center component 19, which forms a longitudinal axis); and 
a retaining element (19) extending through said implant between said opposing lateral pairs of supports, said retaining element configured to deploy said implant and retain said implant after deployment (see Para. [0090]).  
Regarding claim 8, Oglaza teaches the implant of claim 7, wherein each of said supports comprises material webs comprising reduced thickness portions configured to plastically deform as said implant moves from said insertion configuration to said deployed configuration (see Para. [0090]).  
Regarding claim 9, Oglaza teaches the implant of claim 7, wherein each of said supports comprises an arcuate inner surface with said arcuate inner surfaces collectively defining a void space having a generally cylindrical profile complementary to said coaxial bores of said distal and proximal end portions (see Para. [0101], wherein it is disclosed that the entire support surfaces may be curved, also note the generally cylindrical shape disclosed in Para. [0091]).  
Regarding claim 10, Oglaza teaches the implant of claim 9, wherein each of said supports comprises an arcuate outer surface opposite said arcuate inner surface with said arcuate outer surfaces complementing said upper and lower plates to provide said implant with a generally cylindrical profile (see Para. [0101], wherein it is disclosed that the entire support surfaces may be curved, also note the generally cylindrical shape disclosed in Para. [0091]).  
Regarding claim 11, Oglaza teaches The implant of claim 7, wherein one of said lateral pairs of supports further comprises a first support  (13A) coupled to said distal end portion and said upper plate, and a fourth support (14A) coupled to said lower plate and said proximal end portion.  
Regarding claim 12, Oglaza teaches the implant of claims 11, wherein the other one of said lateral pairs of supports further comprises a second support (12A) coupled to said proximal end portion and said upper plate, and a third support (15A) coupled to said distal end portion and said lower plate.  
Regarding claim 13, Oglaza teaches the implant of claim 11, wherein the other one of said lateral pairs of supports further comprises a second support coupled to said proximal end portion and said lower plate (14B), and a third support (13B) coupled to said distal end portion and said upper plate.  
Regarding claim 14, Oglaza teaches an implant for restoring height of a vertebral body, said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate (6A) and a lower plate (6B) respectively forming first and second loadbearing surfaces for the vertebral body, said implant configured to be directed through the access cannula in an insertion configuration in which said upper and lower plates are spaced apart at a first distance (note that the cylindrical shape of the unexpanded implant shown in Fig. 2A is conducive with the use of a cannula for insertion), and expanded to a deployed configuration (seen in Fig. 2B) in which said upper and lower plates are moved away from one another in the craniocaudal direction to a second distance greater than said first distance, wherein each of said upper and lower plates are substantially parallel to a longitudinal axis (see Para. [0056], noting that the longitudinal axis is shown by central rod 19) of said implant that extends in a proximal-to-distal direction; 
a distal end portion (see labelled diagram of Fig. 2B above) and a proximal end portion (see labelled diagram of Fig. 2B above) positioned opposite said upper and lower plates; and 
a first support (13A) disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate; 
an upper support fork (see labelled diagram of Fig. 2B above) positioned between said upper and lower plates and comprising a distal end coupled to said upper plate and a pair of supports (12A and 12B) coupled to said proximal end portion, wherein said first support and said pair of supports of said upper support fork are arranged in a crisscross configuration in the proximal-to-distal direction in each of said insertion configuration and said deployed configuration (note that the definition of crisscross, as taken from Merriam Webster, is to “overlap [or] intersect”. See the orientation of the supports and the fork, which is arranged such that they overlap, therefore forming a “crosscross”).  
Regarding claim 15, Oglaza teaches the implant of claim 14, wherein each of said pair of supports comprises material webs comprising reduced thickness portions configured to plastically deform as said implant moves from said insertion configuration to said deployed configuration (see Para. [0090]).  
Regarding claim 16, Oglaza teaches the implant of claim 14, further comprising a second support (13b) disposed between said upper and lower plates, wherein said second support and said pair of supports of said upper support fork are arranged in a crisscross configuration in the proximal-to-distal direction in each of said insertion configuration and said deployed configuration (see the crisscross definition as outlined above, noting that the second support, the pair of supports, and the upper support fork all intersect).  
Regarding claim 17, Oglaza teaches the implant of claim 14, further comprising a lower support fork (see lower support fork labelled in diagram of Fig. 2B above, wherein this interpretation of the lower support fork also incorporates arm 15A) positioned between said upper (6A) and lower plates (6B) and coupled to said lower plate and said distal end portion (see where portion of lower support fork 15A expands to touch the distal end portion).
Regarding claim 18, Oglaza teaches an implant (see Figs. 2A and 2B) for restoring height of a vertebral body, said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate (6A) and a lower plate (6B) respectively forming first and second loadbearing surfaces for the vertebral body, said implant configured to be directed through the access cannula in an insertion configuration in which said upper and lower plates are spaced apart at a first distance (note that the cylindrical shape of the unexpanded implant shown in Fig. 2A is conducive with the use of a cannula for insertion), and expanded to a deployed configuration (see Fig. 2B) in which said upper and lower plates are moved away from one another in the craniocaudal direction to a second distance greater than said first distance, wherein each of said upper and lower plates are substantially parallel to a longitudinal axis (see Para. [0056], noting that the longitudinal axis is shown by central rod 19) of said implant that extends in a proximal-to-distal direction, wherein said upper plate and said lower plate have a fixed length (note that the length of the upper and lower plates is fixed as the plates re integrally formed pieces); 
a distal end portion and a proximal end portion positioned opposite said upper and lower plates (see labelled diagram of Fig. 2B above); and 
a first support (13A) coupled to said upper plate and said distal end portion;
a second support (14A) coupled to said lower plate and said proximal end portion, 
wherein said first support and said second support have a fixed length with the fixed lengths of said first and second supports being within the range of approximately 50-90% of the fixed length of said upper and lower plates (see Para. [0052], stating that the expanded implant (i.e. support length) may be between 10-25 mm, and furthermore see Para. [0056], stating that the length of the plate may be between 10 and 30 mm. This range satisfies the requirement for the supports to be 50-90% the length of the plates; for example, if the supports were 15 mm and the plates were 20 mm, the supports would be 75% the length of the plates).  
Regarding claim 19, Oglaza teaches the implant of claim 18, wherein the fixed lengths of said first and second supports being within the range of approximately 60-75% of the fixed length of said upper and lower plates (see Para. [0052], stating that the expanded implant (i.e. support length) may be between 10-25 mm, and see Para. [0056], stating that the length of the plate may be between 10 and 30 mm. This range satisfies the requirement for the supports to be 50-90% the length of the plates; for example, if the supports were 15 mm and the plates were 20 mm, the supports would be 75% the length of the plates).  
Regarding claim 20, Oglaza teaches the implant of claim 18, wherein said upper plate, said lower plate, said proximal end portion, said distal end portion, said first support, and said second support are formed through additive manufacturing. Note that this is a product by process limitation, wherein the process is not inventive and therefore non-limiting.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh, et al. (US 20080183204 A1) (hereon referred to as Greenhalgh).
Regarding claim 1, Greenhalgh teaches an implant for restoring height of a vertebral body (see Fig. 2), said implant configured to be deployed in the craniocaudal direction within the vertebral body after being directed through an access cannula with an introducer device, said implant comprising: 
an upper plate (12) and a lower plate (plate opposite to 12, not seen in Fig. 2) arranged parallel (see Para. [0046]) to one another and respectively forming upper and lower loadbearing surfaces for the vertebral body; 
a distal end portion (13) and a proximal end portion (14) positioned opposite said upper and lower plates; 
a first support (10) disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate; 
a second support (10) disposed between said upper and lower plates, said first support comprising a distal end coupled to said distal end portion and a proximal end coupled to said upper plate; and
an upper support fork (see labelled diagram of Fig. 2B below) positioned between said upper and lower plates and comprising a distal end coupled to said upper plate and a pair of supports (10) coupled to said proximal end portion (see labelled diagram below for more thorough outline of support orientation).

    PNG
    media_image2.png
    371
    563
    media_image2.png
    Greyscale


Regarding claim 2, Greenhalgh teaches the implant of claim 1, wherein said distal end of said upper support fork is coupled to said upper plate at an axial position closer to said distal end portion than an axial position where said proximal end of said first support and said second support are coupled to said upper plate (note that the fork (labelled above) is coupled to the upper plate at a position which is closer to the distal end of the implant than the point at which the first and second supports couple to the upper plate).  
Regarding claim 4, Greenhalgh teaches the implant of claim 1, wherein said pair of supports of said upper support fork are arranged in a V-shaped configuration (see V-shape of the pair of supports).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773